DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Due to the amendment to claim 1, the claims now have priority back to U.S. 61/898,332 and have been examined in view of the filing date of that application, which is October 31, 2013.

Drawings
Due to the amendment to claim 1, the drawings filed on October 1, 2019 are satisfactory.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Frankel et al. (US 2014/0135839 A1).
Claim 1. Frankel et al. disclose an orthopedic clamp system for use with a rod for immobilizing bone comprising: a rod clamp assembly having a clamp (body 202) with an upper surface (surface facing body 402) and a lower surface (surface facing shaft of fastener element 700); a transverse rod receiving section (body 402) positioned superior to the clamp, the transverse rod receiving section having a pair of opposing wings (arms 412A and 412B) that extend from the transverse rod receiving section, the clamp including a tightening screw (compression element 206 includes threads 508) through its upper surface for securing the clamp to a longitudinal rod (rod 204A) wherein the clamp, when in use, is secured to the pedicle (fastener element 700 may be a pedicle screw as stated in para. 0031); and a polyaxial head (compression element 206 includes head 502 received in recess 414 for polyaxial rotation as stated in para. 0024) that is positioned between the transverse rod receiving section and the clamp wherein the transverse rod receiving section comprises openings oriented to receive a transverse rod (rod 204B) immobilized to a bone such that the transverse rod is oriented perpendicular to the longitudinal rod positioned within the clamp (Figs. 2-9). 
Claim 2. Frankel et al. disclose wherein the polyaxial head allows for freedom of movement when positioning a transverse rod passer in the transverse rod receiving section (see para. 0024) (Figs. 2-9). 
Claim 3. Frankel et al. disclose wherein the transverse rod receiving section is threaded (threads 406) to mate with a set screw (compression element 600) to tighten a transverse rod (rod 204B) positioned in the rod receiving section (Figs. 2-9). 
Claim 5. Frankel et al. disclose wherein the pair of opposing wings create an open space (arms 412A and 412B are separated from each other by a slot extending from body 402 to distal end 418, wherein the slot is open at body 402 and at distal end 418) along the length (L) (from body 402 to distal end 418) of the rod clamp assembly which space permits the transverse rod receiving section to be observed from above (Figs. 2-9).
Claim 6. Frankel et al. disclose wherein the wings above the transverse rod receiving section are releaseably attached (via creases 401A and 410B) to the transverse rod receiving section (Figs. 2-9).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Frankel et al. (US 2014/0135839 A1) in view of Wall et al. (US 2013/0096635 A1).
Frankel et al. fail to disclose wherein the pair of opposing wings include a bolt on an outer surface of the pair of opposing wings used to secure a docking ring of a rod clamp extender when the rod clamp extender is positioned over the pair of opposing wings (claim 4). 
	Wall et a. teach a pair of opposing wings (extenders 39) that extend from a rod receiving section (40), wherein the wings include a bolt (detent 43) on an outer surface of the proximal end to secure a docking ring (collar 10) of an extender (device 51) (Figs. 1-14).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the wing configuration of Wall et al. for that of Frankel et al., as doing so is a simple substitution of one wing configuration for another.  In view of such a modification, the pair of opposing wings would include a bolt on an outer surface of the pair of opposing wings used to secure a docking ring of a rod clamp extender when the rod clamp extender is positioned over the pair of opposing wings (claim 4).

Response to Arguments
Applicant's arguments filed May 24, 2022 have been fully considered but they are not persuasive.
Regarding Frankel and the rejection of claim 1, Applicant argues that Frankel fails to disclose a tightening screw to be positioned through an upper surface because the element identified as the tightening screw in the previous rejection is positioned between two wings of the clamp into an opening (see pg. 5).  The Examiner disagrees.  The clamp (body 202) includes an upper surface (surface of body sides 308a, 308b facing body 402) that has a circular opening leading to threads 306 (see Figs. 3 and 7).  A tightening screw (proximal end 510 of compression element 206 includes external threads 508 and is therefore a screw) is inserted through that circular opening into engagement with threads 306 to secure the clamp (body 202) to a longitudinal rod (rod 204A, which is located in rod receiving channel 304 of body 202) (see Figs. 5 and 7).
Applicant further argues that the transverse rod receiving section of Frankel does not receive a longitudinal rod that is immobilized to a bone (see pg. 5).  The Examiner disagrees.  The transverse rod receiving section (body 402) includes rod receiving channel 404 that receives a longitudinal rod (rod 204B) (see Fig. 7).  Compression element 600 secures the longitudinal rod (rod 204B) within the transverse rod receiving section (body 402) (see Fig. 7).  Compression element 600 can be partially tightened to create an interference fit between the longitudinal rod (rod 204B) and compression element 600 and between the longitudinal rod (rod 204B) and head 502 of compression element 206, thereby allowing minor adjustments in the position of the longitudinal rod (rod 204B) (see paras. 0041-0042).  Once the desired position of the longitudinal rod (rod 204B) is achieved, compression element 600 can be further tightened such that adjustments of the longitudinal rod (rod 204B) are no longer possible (see para. 0042).  Thus, compression element 600 immobilizes the longitudinal rod (rod 204B) relative to compression element 206.  Compression element 206 secures longitudinal rod 204A within the clamp (body 202) (see Fig. 7).  Compression element 206 can be partially tightened to create an interference fit between longitudinal rod 204A and compression element 206 and between longitudinal rod 204A and head 702 of fastener element 700, thereby allowing minor adjustments in the position of longitudinal rod 204A (see paras. 0034-0035).  Once the desired position of longitudinal rod 204A is achieved, compression element 206 can be further tightened such that adjustments of the longitudinal rod 204A are no longer possible (see para. 0035).  Thus, compression element 206 is immobilized relative to fastener element 700.  Fastener element 700 can be inserted into a bone, such as a pedicle (see para. 0031).  Therefore, because (a) compression element 600 immobilizes the longitudinal rod (rod 204B) relative to compression element 206, (b) compression element 206 is immobilized relative to fastener element 700, and (c), fastener element 700 can be inserted into a bone, such as a pedicle, the longitudinal rod (rod 204B) located within the transverse rod receiving section (body 402) is immobilized relative to a bone when in use.
Regarding Wall, Applicant merely states that Wall fails to cure the deficiencies of Frankel (see pg. 5).  However, as noted above, Frankel anticipates claim 1 and therefore is not deficient.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773